                                                                                             EXHIBIT D

TARTER KRINSKY & DROGIN LLP
Attorneys for Deborah J. Piazza, as Chapter 11 Trustee
1350 Broadway, 11th Floor
New York, New York 10018
(212) 216-8000
Scott S. Markowitz, Esq.
smarkowitz@tarterkrinsky.com
Deborah J. Piazza, Esq.
dpiazza@tarterkrinsky.com
Jill Makower, Esq.
jmakower@tarterkrinsky.com

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:
                                                                   Chapter 11
BRONX MIRACLE GOSPEL TABERNACLE
WORD OF FAITH MINISTRIES, INC.                                     Case No. 19-12447 (SMB)
aka Bronx Miracle Gospel Tabernacle, Inc.

                                   Debtor.
---------------------------------------------------------------x

                             NOTICE OF AUCTION AND SALE HEARING

        PLEASE TAKE NOTICE that pursuant to the Trustee’s Motion For Orders Pursuant
To Sections 105(a), 363 And 506(c) Of The Bankruptcy Code And Bankruptcy Rule 6004, (I)
Approving Auction Procedures And Notice Of The Auction Relating Thereto, (II) Approving Sale
Of Real Estate Free And Clear Of Liens, Claims, Interests And Encumbrances, (III) Approving
Form Of Purchase Agreement, (IV) Approving Carve-out Agreement, And (V) Granting Related
Relief (the “Motion”), filed with the United States Bankruptcy Court for the Southern District of
New York (the “Bankruptcy Court”) on May ___, 2020, Deborah J. Piazza, the Chapter 11
trustee (the “Trustee”) of the above-captioned debtor, is selling the real property (the “Property”)
known as:

                   2910 Barnes Avenue, Bronx, New York (Block 4550, Lot 10, on the Bronx
                   County Tax Map)

        PLEASE TAKE FURTHER NOTICE that in accordance with the Order Pursuant To
Sections 105(a), 363 And 506(c) Of The Bankruptcy Code And Bankruptcy Rule 6004, (I)
Approving Auction Procedures And Notice Of The Auction Relating Thereto, (II) Approving Sale
Of Real Estate Free And Clear Of Liens, Claims, Interests And Encumbrances, (III) Approving
Form Of Purchase Agreement, (IV) Approving Carve-out Agreement, And (V) Granting Related
Relief (the “Procedures Order”), approved by the Bankruptcy Court, the Trustee will conduct an
auction (the “Auction”) with respect to the sale of the Property on ________, 2020 at _____ a.m.
(EDT) at the offices of Tarter Krinsky & Drogin LLP, 1350 Broadway, New York, New York
{Client/086324/1/02100936.DOC;3 }
10018. All interested parties are invited to prequalify for the Auction and to present offers to
purchase the Property in compliance with the Auction Procedures (as defined below).

       PLEASE TAKE FURTHER NOTICE that consideration of offers and attendance at
the Auction is subject to certain terms and conditions and procedures described in the Procedures
Order (collectively, the “Auction Procedures”).

       PLEASE TAKE FURTHER NOTICE that at the conclusion of the Auction, the
Trustee will announce her determination as to the person or entity (the “Successful Bidder”)
submitting the highest or otherwise best bid for the Property, unless the highest or otherwise best
bid (the “Successful Bid”) is a credit bid by the Debtor’s lender, Newell Funding LLC
(“Lender”), in which case the Property shall be sold to the Lender. At the end of the Auction, the
Trustee shall also announce the next highest and otherwise best offer after the Successful Bid (the
“Next Highest Bid”) and the Qualified Bidder that submitted such bid (the “Next Highest Bidder”).

        PLEASE TAKE FURTHER NOTICE that a hearing to approve the Sale of the
Property (the “Sale Hearing”) will be held on _______ __, 2020 at ____ __.m. (EDT) at the
Bankruptcy Court before the Honorable Stuart M. Bernstein. At the Sale Hearing, the Trustee
will notify the Bankruptcy Court of the results of the Auction and present both the Successful
Bid and (if the Successful Bid is not a credit bid by the Lender) Next Highest Bid to the
Bankruptcy Court for approval at the Sale Hearing. The Sale Hearing may be adjourned, from
time to time, without further notice to creditors or parties in interest other than by announcement
of the adjournment in open court or on the Bankruptcy Court’s docket.

       PLEASE TAKE FURTHER NOTICE that if you seek to object to the sale of the
Property, you must comply with the terms for making such objections as set forth in the
Procedures Order. If any party fails to timely file and serve an objection in accordance with the
Procedures Order, the Bankruptcy Court may disregard such objection.

       This Notice is qualified in its entirety by the Procedures Order. All persons and entities
are urged to read the Procedures Order and its provisions carefully. To the extent that this
Notice is inconsistent with the Procedures Order, the terms of the Procedures Order shall
govern.




{Client/086324/1/02100936.DOC;3 }               2
       Copies of the Procedures Order and the Motion are available from the undersigned
counsel for the Trustee.

Dated: New York, New York
       May ____, 2020
                                              TARTER KRINSKY & DROGIN LLP
                                              Attorneys for Deborah J. Piazza,
                                              as Chapter 11 Trustee

                                              By:
                                                    Scott S. Markowitz, Esq.
                                                    Deborah J. Piazza, Esq.
                                                    Jill Makower, Esq.
                                                    1350 Broadway, 11th Floor
                                                    New York, New York 10018
                                                    (212) 216-8000
                                                    smarkowitz@tarterkrinsky.com
                                                    dpiazza@tarterkrinsky.com
                                                    jmakower@tarterkrinsky.com




{Client/086324/1/02100936.DOC;3 }         3
